Exhibit 10.2

 

 

AMENDMENT NO. 2 TO
REGISTRATION RIGHTS AGREEMENT




This AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
as of February 4, 2013, by and between Merisel, Inc. a Delaware corporation (the
“Company” or the “Registrant”), Saints Capital Granite, L.P., a Delaware limited
partnership (“Saints” and together with the Company, the “Parties” and each, a
“Party”). Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed thereto in the Registration Rights Agreement (defined
below).




RECITALS

 

WHEREAS, pursuant to that certain Registration Rights Agreement, dated as of
February 4, 2011 (as the same has been amended, supplemented and otherwise
modified from time to time but excluding the date hereof, the “Registration
Rights Agreement”), by and between the Company and Phoenix Acquisition Company
II, L.L.C., a Delaware limited liability company (“Phoenix”), the Company agreed
to provide certain registration rights in connection with the Registrable
Securities;




WHEREAS, Phoenix assigned and transferred, and Saints Capital VI, L.P., a
Delaware limited partnership (the “Initial Investor”), accepted and assumed, all
of Phoenix’s rights and obligations under the Registration Rights Agreement;




WHEREAS, pursuant to that certain Amendment No. 1 to Registration Rights
Agreement, dated as of August 20, 2012, by and among the Company, Saints and the
Initial Investor, Saints became a party to the Registration Rights Agreement;




WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated as
of October 5, 2012, by and between the Initial Investor and Saints, the Initial
Investor assigned and transferred and Saints accepted and assumed, all of the
Initial Investor’s rights and obligations under the Registration Rights
Agreement;




WHEREAS, contemporaneously with the execution and delivery of this Amendment,
the Company and Saints are executing and delivering a Note Purchase Agreement,
dated as of even date herewith, pursuant to which the Company shall issue a new
series of 10% Subordinated Convertible Notes, due August 31, 2015, which notes
shall be convertible into the Company’s Common Stock; and




WHEREAS, each of the Parties desires to further amend the Registration Rights
Agreement on the terms and subject to the conditions contained herein.




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

 
1

--------------------------------------------------------------------------------

 

 



1.            Amendment. Section 1.1 of the Registration Rights Agreement is
hereby amended by deleting in its entirety the definition of “Holder Common
Stock” appearing therein and inserting in replacement thereof the following new
definition:

 

“Holder Common Stock” shall mean all of the shares of Common Stock held by a
Holder and any shares of Common Stock hereafter acquired by a Holder upon
conversion of any of the Company’s 10% Subordinated Convertible Notes, due
August 31, 2015, including, but not limited to, those 10% Subordinated
Convertible Notes, due August 31, 2015, issued by the Company on August 20,
2012, November 21, 2012 and February 4, 2013, respectively.

 

2.             Miscellaneous.




(a)     Except as specifically amended herein, the Registration Rights Agreement
shall remain in full force and effect in accordance with its terms as are hereby
ratified and confirmed by all Parties in all respects.




(b)     This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Amendment by signing any such counterpart.
Facsimile and electronic execution and delivery of this Amendment shall be
legal, valid and binding execution and delivery for all purposes.




[Remainder of page intentionally left blank]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

 

 



 

MERISEL, INC.

          By:  /s/ Donald R. Uzzi      

Name: Donald R. Uzzi

Title: Chairman

         

SAINTS CAPITAL GRANITE, L.P.

 



By: Saints Capital Granite, LLC,

its general partner



  By: /s/ Kenneth B. Sawyer

Name: Kenneth Sawyer

Title: Managing Member



 

    